This matter is before the court on an order to show cause why Aram K. Berberian, Esq., should not be suspended from the practice of law unless he pays his dues to the Rhode Island Bar Association in accordance with the Unification Order of this court entered in Petition of Rhode Island Bar Association, 111 R.I. 936, 306 A.2d 199 (1973); see also Petition of Rhode Island Bar Association, 108 R.I. 947, 279 A.2d 432 (1971). This Unification Order and the requirement of dues paying membership in the Rhode Island Bar Association has been challenged unsuccessfully by Mr. Berberian on a number of occasions in both State and Federal judicial proceedings. A review of the most recent cases will be illustrative.
*945On June 23, 1975, we entered an order suspending Mr. Berberian from membership and the practice of law unless his dues were paid on or before July 1, 1975. Petition of Rhode Island Bar Association, 115 R.I. 901, 339 A.2d 277 (1975). From that order Mr. Berberian sought review by certiorari from the Supreme Court of the United States. His petition was denied in Berberian v. Rhode Island Bar Association, 423 U.S. 913, 96 S. Ct. 218, 46 L. Ed. 2d 142 (1975).
In the year 1975-76, Mr. Berberian again declined to pay his dues to the Rhode Island Bar Association. A petition was filed by the Association and Mr. Berberian challenged the validity of the Unification Order. This court again determined in a comprehensive opinion dealing with a number of issues of constitutional dimension that the order was valid and ordered Mr. Berberian suspended unless he paid his dues. Petition of Rhode Island Bar Association, 118 R.I. 489, 374 A.2d 802 (1977).
Moreover, almost simultaneously, Mr. Berberian on behalf of the Rhode Island Defense Attorneys Association petitioned this court to allow membership in the Defense Attorneys Association as an alternative to membership in the Rhode Island Bar Association. This petition was denied. Petition of Rhode Island Defense Attorneys Association, 118 R.I. 949, 374 A.2d 811 (1977).
Mr. Berberian challenges the current petition to require him to pay dues on grounds similar to those previously raised and disposed of in the cited cases. He has added a few additional arguments in opposition to our original Unification Order.
We have carefully considered the contentions which Mr. Berberian raises in his brief and also the material presented in his oral argument. We are of the opinion that he has failed to show cause why he should not be suspended for nonpayment of his dues to the Rhode Island Bar Association.
It is hereby ordered that the motion of the Rhode Island Bar Association that Aram K. Berberian be suspended from membership and from the practice of law for failure to comply with the by-laws of the Association because he failed *946to pay his dues be granted, unless said Aram K. Berberian shall pay said dues within five (5) days after the filing of this order.
Letts, Quinn ir Licht, Daniel J. Murray, Richard A. Licht, for petitioner.
Aram K. Berberian, pro se, for respondent.